PER CURIAM.
Maria B. Martinez appeals from a final judgment of foreclosure entered in favor of ALS IV, LLC (“ALS”). We affirm- the final judgment of foreclosure, but reverse the award of attorney’s fees because AlLS failed to present sufficient evidence to support the award. We reverse, and remand the attorney’s fee order for additional findings, or an additional hearing, if necessary. See Rodriguez v. Campbell, 720 So.2d 266, 268 (Fla. 4th DCA 1998) (holding that when the party seeking attorney’s fees presents some competent substantial evidence supporting the fee, yet fails to include some essential evidentiary support, the appellate court will reverse and remand the order for additional findings).
Affirmed in part; Reversed in part and Remanded for further proceedings.
STEVENSON, TAYLOR and CIKLIN, JJ., concur.